Katz, J.,
with whom Berdon, J., joins, dissenting. Because I believe that General Statutes § 14-227b (b) authorizes only police officers to order intoxication tests and that Officer Diamanti ceased to have the authority of a police officer when he crossed the Rhode Island border, I respectfully dissent. The state introduced the results of the defendant’s blood test into evidence to prove intoxication pursuant to General Statutes § 14-227b (b).1 Section 14-227b (b) grants to police officers the authority to request a blood, breath or urine test to determine if a driver is intoxicated. Unlike the cases cited by the Appellate Court, as well as those referenced in footnote 19 of the majority opinion, which provide that a police officer may make arrests as a private citizen, § 14-227b (b) permits only a police officer to perform under its aegis.
*744Enacted in 1963, § 14-227b has been frequently-amended. In 1981, the statute was amended to require the police officer making the arrest to report the operator’s refusal to submit to a blood test. Public Acts 1981, No. 81-446. The statute was amended in 1983 to enable the police officer to determine whether to administer the breath or urine test to the driver who has refused or is unable to submit to a blood test. This amendment further required that the police officer advise the driver that evidence of his refusal to submit to a test will be admissible and may be used against him in a criminal prosecution and to make a report that he had so informed the driver. Public Acts 1983, No. 83-534. In 1985, Public Acts 1985, No. 85-596 amended subsection (b) to add the requirement of affording the operator a reasonable opportunity to telephone an attorney prior to performance of the test. Each of these amendments, as well as others less central to the claim before this court, makes significant demands on the law enforcement officer with serious ramifications to the operator. See Volck v. Muzio, 204 Conn. 507, 511, 529 A.2d 177 (1987).2 Accordingly, the results of these tests can be introduced into evidence pursuant to General Statutes § 14-227b (b) only if they are obtained by a police officer.
When Diamanti crossed the Connecticut border into Rhode Island, he no longer possessed the authority to act as a police officer. The Connecticut police generally have no authority to enforce Connecticut laws beyond this state’s boundaries. See General Statutes *745§ 7-148 (c) (4) (A) (authorizing municipalities to provide police protection within the limits of that municipality); General Statutes § 29-7 (providing that “[a]ll state policemen shall have, in any part of the state, the same powers with respect to criminal matters and the enforcement of the law relating thereto as . . . policemen . . . have in their respective jurisdictions”). As the majority recognized, “[a]s a general rule, a police officer acting outside his or her jurisdiction does not act in his or her official capacity . . . .” State v. Slawek, 114 Wis. 2d 332, 335, 338 N.W.2d 120 (1983); see also People v. Vigil, 729 P.2d 360, 365-66 (Colo. 1986); State v. Hodgson, 57 Del. 383, 385, 200 A.2d 567 (1964); State v. Hart, 149 Vt. 104, 106, 539 A.2d 551 (1987). The Connecticut legislature has enacted only one pertinent exception to this general rule. General Statutes § 54-1563 permits out-of-state police officers to retain their authority only to the extent that the officers are pursuing a fleeing felon into Connecticut in order to make an arrest and that the officers’ state affords reciprocity.4 The Rhode Island legislature also has enacted a statute that allows out-of-state police officers to retain their authority as police officers to the *746extent that the officers are pursuing a fleeing felon into Rhode Island in order to make an arrest.5 Since it is undisputed that the defendant in this case was arrested in Connecticut, this statute does not apply to this case. Neither the Connecticut nor the Rhode Island legislature has recognized any other exceptions to the rule that police officers have no authority to act as police officers outside of their state.6 Cf. Idaho Code § 67-2337 (b) (“[c]ities or political subdivisions may enter into mutual assistance compacts with other cities or political subdivisions ... of states immediately adjacent”).
The majority nevertheless reasons that because Diamanti behaved reasonably in “allowing” the defendant to be taken to a Rhode Island hospital and not insisting that she be transported to a more distant Connecticut hospital, the state should not be penalized. This *747position, which at first blush appears sympathetic, disintegrates upon slightly closer scrutiny. First, Diamanti was obligated to defer to the judgment of the emergency medical personnel if it was in the best interest of the defendant’s health and well-being. See State v. Torgerson, 453 N.W.2d 698 (Minn. 1990); State v. Locke, 418 A.2d 843, 847 (R.I. 1980) (“public policy require[s] . . . that police officers who have a citizen in their lawful custody be not deterred from acting to protect the well-being of such person, particularly in circumstances arising out of an emergency”). Second, if the state is penalized as a result of its inability to rely on § 14-227b (b), it is solely as a result of its own misjudgment.
The defendant’s blood was drawn and tested pursuant to routine medical treatment at the hospital in Rhode Island. The results of that test could have been the subject of a search and seizure warrant prepared through proper channels and could then have been introduced into evidence. Because the state did not pursue this other avenue, but instead chose to help itself to the defendant’s blood test, the results of that test were suppressed at trial. This left the state with § 14-227b (b) only upon which to rely. That the state committed what I believe to be a fatal mistake in its eagerness does not make strict adherence to the statute upon which it is forced to rely “absurd” or unworkable.
The majority cites to a few cases to support the position that a police officer, acting as a private citizen, can gather evidence outside his territorial jurisdiction. That is not the issue. As a private citizen, Diamanti was free to gather evidence within the constraints of the laws of Rhode Island. But as a private citizen he could not order intoxication tests pursuant to § 14-227b (b). As a police officer, Diamanti could have exercised his authority as a Connecticut police officer extraterritori*748ally only if there was explicit legislation enabling him to act in Rhode Island. No such extraterritorial legislation exists.
The cases cited by the majority to support their conclusion that Diamanti had the authority to act as a police officer in Rhode Island are distinguishable. In People v. Preston, 205 Ill. App. 3d 35, 563 N.E.2d 80 (1990), the issue of the police officer’s authority to act as a law enforcement officer outside his state territory was not raised; the only issue placed before the court was whether a lawful arrest preceded the request for the blood test. In State v. Steinbrunn, 54 Wash. App. 506, 774 P.2d 55 (1989), the court reviewed the conduct of a Washington police officer who followed an individual being transported by ambulance to an Oregon hospital and then arrested the person and ordered the drawing of blood samples. The court concluded, however, that the Uniform Act on Fresh Pursuit enabled the officer to arrest the person in a foreign jurisdiction. Moreover, the blood test was not specifically required by statute to have been ordered by a law enforcement officer. Id., 512.
In both State v. MacDonald, 260 N.W.2d 626 (S.D. 1977), and State v. Griffiths, 113 Idaho 364, 744 P.2d 92 (1987), the courts were presented with the issue that is presently before this court. Police officers, acting outside of their jurisdictions, administered tests that only law enforcement officers could administer by statute. In concluding that the tests were admissible, neither court relied upon anything other than a theory that whatever made sense should prevail. Acting in a summary fashion without benefit of analysis, both courts acknowledged that the police officers were private citizens when they made the arrests in neighboring jurisdictions, but upheld the introduction into evidence of the test results despite the fact that only law enforce*749ment officers could administer the tests pursuant to the statute.
The majority obviates the jurisdiction issue by relying on cases that allowed law enforcement officers to act outside of their jurisdiction because private citizens could do so. The legislature has explicitly provided that only a police officer can act pursuant to General Statutes § 14-227b (b). The majority does not take issue with this statute or its plain meaning. Nor does the majority quarrel with the body of law or legislation that precludes a Connecticut officer from acting as a police officer in another state. Nevertheless, it has carved out an exception in derogation of this law without, in my opinion, authority or sufficient justification.
I respectfully dissent.

 See footnote 11 of the majority opinion.


 In Volck v. Muzio, 204 Conn. 507, 511, 529 A.2d 177 (1987), we held that only certain violations of General Statutes § 14-227b (b) impact the administrative license suspension hearing provided in § 14-227b (d). As this court noted in Weber v. Muzio, 204 Conn. 521, 523, 528 A.2d 828 (1987), however, if a criminal prosecution is involved, as in this case, noncompliance with the requirements of § 14-227b (b) can have a significant impact on the use of the evidence of the results of the intoxication tests or the refusal to submit to these tests.


 General Statutes § 54-156 provides in pertinent part: “(a) Any member of a duly organized state, county or municipal peace unit of another state of the United States who enters this state in fresh pursuit, and continues within this state in such fresh pursuit, of a person, in order to arrest him on the ground that he is believed to have committed a felony in such other state, shall have the same authority to arrest and hold such person in custody as has any member of any duly organized state, county or municipal peace unit of this state to arrest and hold in custody a person on the ground that he is believed to have committed a felony in this state. . . .
“(f) The provisions of this section shall apply only to those states which by their laws grant similar rights to the duly constituted officers of this state.”


 The state has also enacted an intrastate exception; General Statutes § 54-lf (c); that allows police officers to “pursue the offender outside of their respective precincts into any part of the state in order to effect the arrest.” See State v. Miller, 29 Conn. App. 207, 614 A.2d 1229, cert. granted, 224 Conn. 914, 915, 617 A.2d 170 (1992).


 Rhode Island General Law § 12-8-3 provides that “[a]ny member of a duly organized state, county or municipal peace unit of another state of the United States who enters this state in close pursuit, and continues within this state in such close pursuit, of a person in order to arrest him on the ground that he has committed a felony in such other state, shall have the same authority to arrest and hold in custody such person, as members of a duly organized state, county or municipal peace unit of this state have, to arrest and hold in custody a person on the ground that he has committed a felony in this state.”


 There is a common law rule that allows citizens to make an arrest. See Commonwealth v. Gullick, 386 Mass. 278, 282, 435 N.E.2d 348 (1982); State v. Baton, 488 A.2d 696, 700 (R.I. 1985); see also 1 Restatement (Second), Torts § 121, comment a. The majority reasons (p. 742) that even if Diamanti did not have the authority of a police officer, but could make the arrest as a private citizen, “ ‘[i]t would be absurd to allow an intrusive measure such as an arrest and, yet, prohibit the lesser intrusion of requesting a blood alcohol test.’ ” This court has recognized a distinction in consequence, however, between unlawfully seizing a person and seizing evidence. “[A]n illegal arrest will not bar a subsequent prosecution or void a resulting conviction.” State v. Fleming, 198 Conn. 255, 259, 502 A.2d 886, cert. denied, 475 U.S. 1143, 106 S. Ct. 1797, 90 L. Ed. 2d 342 (1986). Rather, any evidence obtained from the illegal arrest may be suppressed. Id., 261. Thus, I find unpersuasive the majority’s claim that there is no reason to distinguish between an arrest and gathering of evidence from the arrestee.